Case 4:21-cv-00196-MWB Document 45 Filed 03/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

JESSICA SAUER,
Plaintiff,

Vv. Civil Action No. 4:21-cv-00263-MWB

GEISINGER HEALTH, et al.,
Defendants.

WAIVER OF THE SERVICE OF SUMMONS

To: Mary L. Russell

I have received your request to waive service of a summons in this action along with a copy of
the complaint, two copies of this waiver form, and (if sent by mail) a prepaid means of returning one
signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this
case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the
court’s jurisdiction, and the venue of the action, but that I waive any objections to the absence of a
summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under
Rule 12 within 60 days from 3/10/2021, the date when this request was sent (or 90 days if it was sent
outside the United States), or by such other date as you and I agree in writing or the court institutes a
different deadline, or, if this action is consolidated with Leib v. Geisinger Health and Evangelical
Community Hospital, No. 4:21-cv-00196-MWB, by the date ordered by the Court therein (Leib ECF 38).
If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: S/ila! Nomen Dsenchunrq 5

Signature of the attorney or unrepresented party

Evangelhcol Community Hogitol] Norman Armstrong “Jr

Printed name of party waiving service of summons Printed name

 

 

1700 PennsyNa@iC PNCAQUC, NW

WASHINGTON ,0.G 2006
Address

 

Narmstr0Ng@ ks low. Com
E-mail address

202 b2b- $977
Telephone number

 

 
Case 4:21-cv-00196-MWB Document 45 Filed 03/11/21 Page 2 of 2

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in
saving unnecessary expenses of serving a summons and complaint. A defendant who is located
in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant
shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this matter or over the
defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve
an answer or a motion under Rule 12 on the plaintiff and file a copy with the court. By signing
and returning the waiver form, you are allowed more time to respond than if a summons had
been served.
